Hon. Jules Damiani, Jr.
Criminal District Attorney
405 County Courthouse                 Opinion No: M-698
Galveston, Texas   77550
                                      Re:   Interpretation of Section
                                            52c, Article 6701d,
                                            Revised Civil Statutes
                                            of Texas, and related .
                                            sections.
Dear Mr. Damiani:
     You have requested an opinion of this office as
follows:
              "Is it a violation of Article 6701d,
         Revised Civil Statutes of Texas, for
         a motorist to make a left hand turn
         off of a four lane highway across a
         double yellow stripe (no passing zone)
         into a private driveway?"
you further state that Farm Road 517 in Galveston County,
Texas, is a state highway maintained by the Texas Hiqhway
nepartment located in the corporate limits of the city
of Texas City, Texas, and is a four lane highway having
a double yellow stripe in the center.
     Prior to the amendment of Section 52 by Acts 1969,
61st Legislature, Chapter 329, Page 1019, the question
you ask probably would have been answered by Section 57
or 58 of Article 6701d, which relate to passing on the
left hand side of a roadway. However, Section 52c specifically
applies to driving on the left side of the center line
on four lane highways having two-way travel and states
as follows:
              "C. Upon any roadway having four
         or more lanes for moving traffic and
         providing for two-way movement of traffic,
         no vehicle shall be driven to the left
         of the center line of the roadway,
         except when authorized by official
         traffic control devices designating
         certain lanes to the left side of the

                             -3373-
'Bon. Jules Damiani, Jr., Page 2 (W- 698)


          center of the roadway for use by traffic
          not otherwise permitted to use such
          lanes, or except as permitted under
          Subsection 2(ai hereof. However, this
          subsection shall not be construed as
          prohibiting a crossing of a center
          line in makins a,,leftturn into or
          from an alley, rivate road or driveway."
          (Emphasis Adde
     The provisions of Section 52~ of Article 6701d disallow
any person from traveling for any reason on the left hand
side of a roadway having four or more lanes for moving
traffic except when authorized by the exceptions provided
therein. One of the exceptions is that left-hand turns
into a private driveway are not prohibited.
     It is, therefore, our opinion that it is not a violation
of Article 6701d, Vernon's Civil Statutes of Texas, for
a motorist to make a left hand turn off of a four lane highway
across a double yellow stripe into an alley, a private road
or driveway, because Section 52c of Article 6701d specificallY
allows this act.

                           SUMMARY
     It is not a violation of Article 6701d, Vernon's Civil
Statutes of Texas, for a motorist to make a left hand turn
off of a four lane highway across a double yellow stripe
into an alley, private road or driveway, because Section
52c of Article 6701d specifically 110~s this act.
                                :?




                               Att$ney   General of Texas

Prepared by Bennie W. Bock, II
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Kerns Taylor, Ch&znan
W. E. Allen, Co-Chairman
R. D. Green
Ed Esquivel
liaroldXennedy                                              ‘\

Sam L. Jones
   '.                       -3374-
Hon. Jules Damiani, Jr., page 3 (M- 0)x)


MEADI:F. GRIFFIN
staff Legal Assistant
ALFRED WALKER
Executive Assistant
NOLA WHITE
First Assistant Attorney General




                          -3375-